Exhibit 10.54 THIRD AMENDMENT TO EMPLOYMENT AGREEMENT AMENDATORY AGREEMENT (this “Amendment”), dated as of April 13, 2012, by and between VORNADO REALTY TRUST, a Maryland real estate investment trust (the “Company”), and MICHAEL D. FASCITELLI (the “Executive”). WHEREAS, the Company and Executive entered into an Employment Agreement dated as of March 8, 2002 to set forth the terms of the Executive’s employment by the Company (which amended and restated in its entirety a December 2, 1996 employment agreement between Executive and the Company) and which was subsequently amended on October 31, 2002 and December 29, 2008 (as previously amended, the “Existing Employment Agreement”); and WHEREAS, the Company and the Executive desire to amend the Existing Employment Agreement as provided in this Amendment; NOW, THEREFORE, in consideration of the mutual premises and covenants set forth herein and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which are hereby acknowledged, the Company and Executive mutually agree as follows: 1.
